People v Soto (2019 NY Slip Op 05638)





People v Soto


2019 NY Slip Op 05638


Decided on July 16, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2019

Richter, J.P., Manzanet-Daniels, Kapnick, Gesmer, Oing, JJ.


8438 2239/15

[*1]The People of the State of New York, Respondent,
v Fabian Soto, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Stephanna Szotkowski of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sabrina Margret Bierer of counsel), for respondent.

Order, Supreme Court, New York County (Thomas Farber, J.), entered on or about September 21, 2017, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously modified, on the law, to reduce the adjudication to level one, and otherwise affirmed, without costs.
We previously held this appeal in abeyance and remanded for further proceedings concerning defendant's application for a downward departure (169 AD3d 534 [1st Dept 2019]). Upon remand, Supreme Court granted defendant's downward departure application and adjudicated him as a level one sex offender. The People do not challenge this determination. As such, we modify accordingly.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 16, 2019
CLERK